

116 HR 5347 RH: Disadvantaged Community Drinking Water Assistance Act
U.S. House of Representatives
2020-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 555116th CONGRESS2d SessionH. R. 5347[Report No. 116–671, Part I]IN THE HOUSE OF REPRESENTATIVESDecember 6, 2019Mr. Cox of California (for himself, Mr. Costa, Mr. Harder of California, and Mr. Huffman) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedDecember 18, 2020Reported from the Committee on Natural Resources with an amendmentStrike out all after the enacting clause and insert the part printed in italicDecember 18, 2020Committee on Energy and Commerce discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printedFor text of introduced bill, see copy of bill as introduced on December 6, 2019A BILLTo require the Secretary of the Interior to establish a grant program to close gaps in access to safe drinking water in disadvantaged communities, and for other purposes.1.Short titleThis Act may be cited as the Disadvantaged Community Drinking Water Assistance Act.2.FindingsCongress finds that—(1)many areas in the State of California, particularly in the San Joaquin Valley region, are disproportionately impacted by drought because the areas are heavily dependent or completely reliant on groundwater supplies to meet domestic drinking water needs; and(2)those communities throughout the State of California have been impacted by the presence of naturally occurring and human-caused constituents including arsenic, 1,2,3-Trichloropropane (1,2,3-TCP), hexavalent chromium, Dibromochloropropane (DBCP), uranium, and nitrates in local groundwater supplies.3.Grant program(a)EstablishmentThe Secretary of the Interior shall establish and carry out a grant program to be known as the Disadvantaged Community Drinking Water Assistance Program to provide financial assistance to disadvantaged communities that have experienced a significant decline in quantity or quality of drinking water, and to obtain or maintain adequate quantities of water that meet the standards set by the Federal Safe Drinking Water Act (42 U.S.C. 300f et seq.). Grants under this section may be provided to communities within a Reclamation State, as defined by the Reclamation Act of 1902 (43 U.S.C. 391)—(1)that are unable to meet the primary drinking water quality standards under that Act; or(2)the local private or public water supply of which has been lost or severely diminished due to drought conditions, groundwater overdraft conditions, or climate change conditions.(b)Eligible communitiesGrants provided under this section shall be used to benefit communities—(1)located in a city, town, or special district with a population of not more than 60,000 of residents; and(2)that have a median household income of less than 100 percent of the nonmetropolitan median household income of the State in which the community is located.(c)Eligible usesGrants provided under this section may be used for the following:(1)Point of use treatment and point of entry systems.(2)Wellhead treatment and distributed treatment facilities.(3)Blending systems in compliance with State regulations.(4)Costs related to the consolidation of multiple small rural water systems or a small rural water system with a larger system.(5)Construction of new water source facilities including wells and connections to existing systems.(6)Water distribution facilities.(7)Water capacity fees, water supply development fees, water connections fees, and similar fees that are assessed when a new connection is added to an existing water system as part of a consolidation.(8)Assistance to households to connect to water facilities.(9)Emergency water supplies.(10)A combination of activities described in paragraphs (1) through (9).(11)Application and technical assistance costs associated with the activities described in paragraphs (1) through (9).(d)PrioritizationIn determining priorities for funding projects, the Secretary of the Interior shall take into consideration—(1)communities that are currently operating under a notice of violation for failing to provide potable water that meets primary drinking water standards;(2)whether the applicant has the ability to qualify for alternative funding sources that do not result in water rate increases unable to be absorbed by the residential ratepayers;(3)communities deemed vulnerable to water shortage conditions because the system is located in a critically overdrafted groundwater basin, and the system has only a single water supply source;(4)rural communities served by individual, onsite domestic wells that have documented dry well conditions or contaminated well conditions; and(5)public water systems that desire to consolidate with each other, or with a larger urban system, to increase economies-of-scale to reduce cost of service, and increase the level and quality of water service delivery.(e)Maximum amountThe amount of a grant provided under this section may be used to fund—(1)not more than 100 percent of costs for activities, including—(A)technical assistance and other costs associated with application for assistance through the Disadvantaged Community Drinking Water Assistance Program;(B)initial operating costs incurred to start up, test, and place into service project facilities and components; and(C)capital costs of construction or components to ensure such facilities and components are properly operational; and(2)not more than 25 percent of costs for assistance with operation and maintenance costs incurred subsequent to placing the facilities or components into service to ensure service remains efficient and effective.(f)Operation and MaintenanceNot more than 25 percent of funds made available in any fiscal year for grants under this section shall be used for operations and maintenance costs. States may use a State circuit riding operations assistance team to identify applicants approved for operations and maintenance assistance.(g)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of the Interior to carry out this section $20,000,000 for each of fiscal years 2021 through 2025, to remain available until expended.December 18, 2020Reported from the Committee on Natural Resources with an amendmentDecember 18, 2020Committee on Energy and Commerce discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed